DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to the amendment filed under Rule 312 on 06/18/2021. Claims 9-20 were previously allowed.
Claims 9-20 are now allowed.
Applicant’s amendment filed under Rule 312 on 06/18/2021 has been considered and entered.

EXAMINER’S AMENDMENT
4.	The application has been amended as follows:
	9. (Currently Amended) A non-transitory computer readable medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: providing, at one or more computers, a cloud environment executing thereon; and providing a workflow orchestrator for use in orchestrating workflow operations associated with platform instances, including a workflow manager that executes workflow jobs asynchronously via its internal workflow engine; wherein a job is a sequence of actions associated with a particular workflow, and actions are atomic units of work to create and/or manage resources within a cloud runtime environment; and wherein in response to receiving a request to instantiate a platform instance of a requested service, the workflow orchestrator: assigns an identifier to the platform instance for use with subsequent workflow operations related to the platform instance; executes [[,]] one or more actions defined by the workflow operations, to receive an assembly to be associated with the requested service, and configure the assembly to create a personalized assembly that provides the requested service; and deploys the personalized assembly to the cloud computing environment, where it is made accessible as the platform instance of the requested service.
REASONS FOR ALLOWANCE
5.	The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“wherein in response to receiving a request to instantiate a platform instance of a requested service, the workflow orchestrator: assigns an identifier to the platform instance for use with subsequent workflow operations related to the platform instance; executes [[,]] one or more actions defined by the workflow operations, to receive an assembly to be associated with the requested service, and configure the assembly to create a personalized assembly that provides the requested service; and deploys the personalized assembly to the cloud computing environment, where it is made accessible as the platform instance of the requested service.” In light of other features recited in independent claim 9 and similarly recited in independent claims 13 and 17.
Dependent claims 10-12, 14-16 and 18-20 are allowed at least by virtue of their dependencies from the independent claims 9, 13 and 17. Thus, claims 9-20 are hereby allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
7/20/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447